Citation Nr: 0001346	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for status post (SP) 
left knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a left shoulder 
disorder, described as osteoarthritis of the left shoulder.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served on essentially continuous active duty from 
May 1948 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in April 1998 to schedule 
a hearing before a member of the Board, at the RO.

A hearing was held in August 1999, at the RO, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 1999).  A transcript of the hearing has been 
included in the claims folder for review.  The Board notes 
that additional evidence was submitted at the Board hearing. 
The veteran waived consideration of this evidence by the 
office of local jurisdiction under 38 C.F.R. § 20.1304. 

During the course of the appeal, the appellant had the left 
knee replacement surgery.  He has subsequently had a 
temporary total rating assigned from November 1993 through 
December 1994.  No contentions concerning this or any earlier 
period have been advanced.  The instant issue, as noted at 
the hearing is, therefore, entitlement of a rating in excess 
of the currently assigned 30 percent rating for the left knee 
replacement residuals.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The veteran's SP, left knee replacement, is primarily 
manifested by reported complaints of pain, instability, and 
incoordination.  There is motion from 0 to 110 degrees.

3.  Left knee ankylosis, nonunion of the tibia or fibula with 
knee impairment, or symptoms that produce severely painful 
motion or severe weakness have not been demonstrated.  There 
is no clinical evidence of loosening or infection.

4.  The service medical records are negative for any 
complaints or treatment of a chronic left shoulder; right 
knee; or, bilateral hip disability.

5.  The evidence does not establish that the appellant has a 
current left shoulder; right knee; or, bilateral hip 
disability that is directly related to service or to any in-
service occurrence or event.  The veteran has submitted no 
competent evidence suggesting a relationship, nor has he 
indicated a location of such evidence which should be 
obtained.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
SP total replacement of the left knee are not met. 3 8 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC) 5055, 5256, 5257, 5261, 5262 
(1999).

2. The appellant has not submitted well-grounded claims for 
service connection for a left shoulder; right knee; or, 
bilateral hip disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R.§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for SP left knee 
replacement

a. Factual Background

Service medical records reveal complaints of intermittent 
left knee pain in April 1960, but no injury was reported.

The veteran reported a twisting injury to his left knee while 
bowling in early 1970.  He was treated in June and August 
1970, and underwent a arthrotomy, and the medial meniscus was 
removed.  He was long casted for 3 weeks and returned to 
light duty. 

In April 1973, he complained of left knee pain upon weight 
bearing.   The examiner noted tenderness over the medial 
aspect of the left knee, good range of motion (ROM) and 
strength; no effusion; and, occasional clicks on extension & 
flexion.  The impression was degenerative arthritis.

In November 1973, he complained of grinding, catching, and 
pain in the left knee.  The examiner noted full ROM; no 
effusion, instability, or muscle atrophy.  There was popping 
heard.  The diagnosis was probable moderate chondromalacia 
vs. partial regrowth medial meniscus

In a VA examination in March 1975, the examiner noted normal 
ROM of the left knee with no limitation, or pain on movement. 
X-rays did not revealed any abnormal bony changes, and the 
left knee joint appeared free of arthritis.  There was no 
intra-articular calcification. The diagnosis was SP, medial 
meniscectomy, left knee, with complaints of pain, dragging, 
and catching sensations.

A rating decision in April 1975 granted service connection 
for a left medial meniscectomy, and granted a 20 percent 
rating.  

In an August 1993 VA examination, the veteran reported that 
in 1965 while holding a 50 pound tool box in each hand, he 
fell from a broken ladder, a distance of 4 feet, and landed 
on his feet.  He sustained various injuries including, a left 
knee injury, requiring left knee surgery in 1971.

The examiner noted a lack of full extension of the left knee, 
causing a slight limp.  There was atrophy of the left thigh 
of 3/4 inch seven inches above the knee joint; crepitation; 
tenderness throughout the knee joint; and, a slight increase 
in size. There was a "u" shaped surgical scar, non-tender 
and well healed on the anterior portion of the left knee 
joint.  X-rays revealed moderate narrowing of the medial 
compartment, and mild degenerative arthritic changes 
involving the patella, tibia, and femur.  The diagnosis was 
medial meniscectomy with mild traumatic arthritis, left knee, 
limitation of motion, swelling, and weakness.

The veteran underwent a total left knee replacement in 
November 1993 at a Naval hospital facility.  By rating action 
in June 1996, the rating for the veterans left knee 
disability was increased to 30 percent, and redescribed under 
DC 5055, for SP, total left knee replacement.  Subsequently a 
temporary total rating of 13 months was granted following the 
knee replacement.  Thereafter, the 30 percent rating was 
assigned.

In a VA examination in July 1997, the examiner noted that the 
veteran dated all of his troubles back to 1962, when he was 
carrying two 55 pound tool boxes up a ladder which broke, 
dropping him approximately 8 feet, and landing on his feet.  
He attributed his left knee, and various other injuries to 
this accident. The examiner commented that the veteran 
actually injured the left knee in 1972 while bowling, and 
underwent surgery to remove a torn meniscus that same year. 
The knee mended well until approximately five years ago when 
he developed recurrent pain and underwent a total left knee 
replacement in November 1993.  The veteran reportedly had 
continued to experience severe left knee pain upon weight 
bearing, but had taken no medication for the knee pain.  He 
noted some grinding, but no history of swelling or 
instability. 

The veteran walked with a slow hesitant wide based gait 
without any limp, and he could squat to 90 degrees. The 
examiner noted no acute pain or distress.  There was no 
localized tenderness over the left knee. ROM was to 0 degrees 
to 110 of flexion.  There was 1+ instability in the anterior-
posterior plane, and medial lateral stability was good.  X-
rays revealed a total left knee replacement with no evidence 
of loosening in either the femoral or tibial components, and 
no evidence of infection.  

The diagnosis was SP, total knee replacement, arthroplasty, 
left knee.

At a hearing before a travel member of the Board in August 
1999, at the RO, the veteran offered testimony in support of 
his claim.  He testified concerning his left knee pain, and 
the feeling that he had some instability in the knee.  He 
reported that he had been given a brace for the knee.  He has 
reported pain on pivoting on the knee, or following periods 
where he did any heavy lifting.  In addition, additional 
evidence was submitted to the Board, with review by the RO 
waived.  Some of the records concern treatment for disorders 
other than the left knee.  To the extent there is evidence 
pertinent to the left knee, findings are essentially as 
reported above.

b. Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim. Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness. See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

As a result of a rating action in November 1997, the veteran 
was awarded a temporary total rating from November 25, 1993 
to January 1, 1995, pursuant to 38 C.F.R. §  4.71a, DC 5055.  
The RO further indicated that the appellant's rating of 30 
percent disabling, was effective from January 1, 1995.

DC 5055, Knee replacement provides that a 100 percent rating 
applies for one year following implantation of the 
prosthesis. Following the one-year period, a 60 percent 
rating applies if the replacement resulted in chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity. If the implantation results in 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to DCs 5256, 5261, or 5262. A minimum rating of 30 
percent applies to any knee replacement. 38 C.F.R. § 4.71a, 
DC 5055 (1999).

However DC 5256, Knee, ankylosis of, is not for application 
as no ankylosis has been demonstrated.  Likewise DC 5261, 
Leg, limitation of extension of, is also not for application 
as no limitation of extension has been demonstrated.  
Finally, DC 5262, Tibia and fibula, impairment of, is not for 
application as no nonunion, or malunion of the tibia and 
fibula, with loose motion, requiring a brace, has been 
demonstrated by the last VA examination.  While the veteran 
has testified that he has been given a brace, this is 
apparently for instability, not loose motion, as the most 
recent x-rays showed no loosening of the knee replacement.

To summarize, the appellant contends that the 30 percent 
disabling rating is not high enough for the amount of 
disability that he experiences because of his left knee 
disability. He maintains that he has chronic left knee pain 
upon weight bearing, and some grinding. In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event. 
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  It is noted that while the appellant 
complains of some pain, severe pain was not demonstrated on 
the most recent VA examination, nor was there evidence of 
loosening or other indicia of significant pain.

Post total left knee replacement, in the latest VA 
examination in July 1997, the examiner noted no acute pain or 
distress; a slow, hesitant wide based gait, but no limp. The 
veteran could squat to 90 degrees, and there was no localized 
tenderness over the left knee. ROM was from 0 degrees to 110 
degrees of flexion.  There was 1+ instability in the 
anterior-posterior plane, with good medial lateral stability. 
X-rays revealed no evidence of loosening in either the 
femoral or tibial components, or any infection. The diagnosis 
was SP, total left knee replacement, arthroplasty. 

In light of the above, the Board recognizes that prior to the 
total knee replacement, the appellant's left knee pain and 
weakness had been objectively observed. However, although the 
appellant still complains of left knee pain and weakness, the 
results of the July 1997 VA examination indicated an 
improvement in his left knee disability, as no limp; 
ankylosis; compensable limitation of motion; pain or 
tenderness was observed.  In addition, medial lateral 
stability was good, and there was no evidence of 
misalignment, malunion, or loosening in either the femoral or 
tibial components.  

Furthermore, the Board has considered the recent evidence of 
record, including the additional evidence submitted by the 
veteran at the August 1999 Travel Board hearing, but finds 
that there is no basis for a higher evaluation under DC 5055. 
This evidence included various additional treatment records 
from the Jacksonville Navy Hospital which do not indicate any 
increase in the veteran's left knee disability. In fact, a 
March 1999 x-ray report notes, "a zone of decreased bone 
density in the medial plateau region which is unchanged since 
multiple prior studies."  The impression was a stable exam, 
SP arthroplasty.  Therefore, the Board finds that the 
disability evaluation for the appellant's left knee 
disability is most appropriately evaluated as 30 percent 
disabling under DC 5055.

The Board has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the veteran's left knee disability. 
However, other than the total knee replacement surgery, no 
hospitalization for his left knee disorder has been shown, 
nor does the record show any regular treatment or medication 
for the left knee.  Therefore, in light of the above, the 
evidence does not show that the appellant's left knee 
disability has required frequent periods of hospitalization, 
or that it has created marked interference with his 
employment. Accordingly, the Board finds that the criteria 
for assignment of an extraschedular rating is not warranted 
in this case.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), and finds that the 
preponderance of the evidence is against the claim for an 
increased rating for SP total left knee replacement.


II.  Entitlement to service connection for left shoulder; 
right knee; and, bilateral hip disorders.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records reveal that in June 1965, the veteran 
reported slipping from a ladder, landing on his feet, and 
injuring his right hip.  X-rays were negative.  He was 
treated with rest and medication and after 4 days, he was 
totally asymptomatic.
There are no more complaints or treatment for the veteran's 
hips noted.  Later in June 1965, the right hip was described 
as totally asymptomatic.

The retirement examination revealed no pertinent 
abnormalities as to any of the claimed disorders.  The report 
of medical history associated with that examination recorded 
no pertinent complaints.  On clinical evaluation, all the 
pertinent systems were all evaluated as normal.  Service 
medical records are otherwise negative for any left shoulder, 
or right knee disorder. 

In a VA examination in March 1975, the examiner noted all 
skeletal joint spaces well preserved, with no congenital 
abnormalities; no localized or generalized bone diseases; 
and, the hip joints were normal.  There were no pertinent 
complaints, findings or diagnoses regarding the left 
shoulder, the right knee or either hip.  Complaints 
concerning the left knee were recorded and abnormalities were 
described on examination.

A VA examination of August 1993 is of record.  There is a 
history of injury to the hips, but no current complaints or 
findings are recorded.  There are no complaints or findings 
made concerning the right knee or the left shoulder.

In a VA examination in July 1997, the examiner noted that the 
veteran wanted to date all of his troubles back to 1962, when 
he reported carrying two 55 pound tool boxes up a ladder 
which broke dropping him approximately 8 feet, and landing on 
his feet.  He attributed his right knee, bilateral hip, and 
left shoulder symptoms to this accident. 

He complained of a 3 year history of constant right knee pain 
when climbing stairs, but he took no medication for his pain.  
He reported having had an arthroscopic examination of the 
right knee within the last 3 years.  He also complained of 
pain in the greater trochanter areas of both hips whenever he 
engages in excessive exercise. 

He complained of a 2 year history of left shoulder pain. An 
MRI was normal, and he presently only experiences pain when 
he abducts the shoulder above 90 degrees.  There is no 
history of crepitance or instability of the left shoulder.  
He indicated that he had been told he might have 
"arthritis" in the shoulder.  It is noted that arthritis is 
not confirmed by x-ray evidence on file, and was not 
demonstrated to a compensable degree within 1 year following 
separation from service.

The examiner noted no acute pain or distress.  The veteran 
walked with a slow hesitant wide based gait without any limp, 
and he could squat to 90 degrees.  The right knee had no 
effusion, tenderness, and patella compression failed to 
elicit pain. ROM was from 0 to 135 degrees flexion, and 
collateral ligaments were intact.  McMurray test was 
negative.  There was vastus medialis atrophy in both lower 
extremities, but reflex, sensation, and circulation was 
intact.  

Examination of the hips revealed no tenderness, and he had a 
full painless ROM.

The left shoulder revealed a normal contour, with no 
localized tenderness, and full ROM except abduction was 
limited to 90 degrees, and external rotation to 80 degrees 
due to pain.  Impingement test was negative.

X-rays of the right knee revealed a chondrocalcinosis 
articularis with calcification in the lateral compartment and 
to a lesser extent in the medial compartment.  Joint spaces 
were well maintained, with no evidence of frank arthritic 
changes in the right knee.  X-rays of the left shoulder were 
normal.  X-rays revealed the hip joints to be well maintained 
with some chondrocalcinosis articularis involving the 
symphysis pubis.

The diagnoses was chondrocalcinosis articularis, right knee; 
chondrocalcinosis articularis, symphysis pubis.

The Board, in April 1998 remanded the case to scheduled a 
hearing before a member of the Board, at the RO.  The hearing 
was held in August 1999, at which time the veteran offered 
testimony in support of his claims.  At the hearing 
additional evidence was submitted directly to the Board with 
consideration by the RO waived.

The file also contains medical records from the Jacksonville 
Navy Hospital which record treatment for hip, knee, shoulder, 
as well as several unrelated disorders.  None of the 
disorders is linked to service by the records on file.  In 
general these records show treatment for current pathology, 
contemporaneous with the records.

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed left shoulder, right 
knee, and bilateral hip disorders and any complaints or 
injuries in service. 

In addition, the examiner in the July 1997 VA examination 
noted the veteran could squat to 90 degrees.  He exhibited no 
effusion, tenderness, or pain in  the right knee, or the 
hips.  The left shoulder contour was normal with no localized 
tenderness, and full ROM except for some limitation of 
abduction and rotation. The disorders of the right knee, 
bilateral hips, and left shoulder, if any, were not tied by 
any medical opinion to any in-service occurrence or event.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case, the veteran's in-service medical records, and the 
separation/retirement examination are negative as to any 
findings of a chronic right knee, bilateral hips, and/or left 
shoulder disorder.  

Moreover, there is no credible medical evidence which would 
etiologically link the veteran's current right knee, 
bilateral hips, and left shoulder disorders, if any, to 
service.  There are no post service medical records of file 
which show pertinent pathology that can be related to 
service. Specifically, there was no diagnosis of a chronic 
right knee, bilateral hip, and/or left shoulder disorder in 
service, nor has any medical examiner attributed the 
appellants current right knee, bilateral hip, and/or left 
shoulder disorders, if any, to his active service.  Thus, a 
direct causal link between the appellant's disorders and 
service has not been demonstrated.  The Board has thoroughly 
reviewed the claims file and finds no evidence of any 
plausible claims, nor any claims for which entitlement is 
permitted under the law.  

In conclusion, the Board has considered the appellant's 
statements that he has a right knee, bilateral hip, and left 
shoulder disorder due to a service injury.  Although the 
appellant's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no such accident 
in service, and no continuing findings since service 
indicative of the claimed disabilities.  The appellant lacks 
the medical expertise to offer an opinion as to the existence 
of current medical pathology, as well as to medical causation 
of any current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for the disabilities 
claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of additional information which would 
render his claims plausible.  However, the Board finds no 
such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).




ORDER

Entitlement to an increased rating in excess of 30 percent 
for SP total left knee replacement is denied.

Entitlement to service connection for right knee, bilateral 
hip, and/or left shoulder disorders are denied on the basis 
that the claims are not well grounded.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

